Citation Nr: 0333050	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for a skin disorder, 
currently diagnosed as rosacea.  

2.	Entitlement to service connection for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1973.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the veteran's claims of entitlement to 
service connection for a back disorder, a skin disorder, and 
migraine headaches.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In September 2002 the veteran perfected his appeal, 
and the issues were subsequently certified to the Board.  

The Board notes that the RO issued a subsequent rating 
decision in September 2002, which granted service connection 
for a back disorder.  That rating decision constitutes a full 
grant of the issue on appeal in that instance (i.e., 
entitlement to service connection) and that issued will be 
discussed no further herein.  


FINDINGS OF FACT

1.	The veteran has no current diagnosis of migraine 
headaches that is due to any incident or event of active 
military service.  

2.	The veteran has no current skin disorder that is due to 
any incident or event of active military service.  


CONCLUSIONS OF LAW

1.	The competent evidence of record is against a finding 
that the veteran currently has a migraine headache 
disorder which was either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

2.	The competent evidence of record is against a finding 
that the veteran has a current skin disorder which was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in correspondence from 
the RO dated in April 2002, as well as in the September 2002 
SOC.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which establish compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), in which the Federal 
Circuit Court held that the regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the April 2002 correspondence advised 
the appellant to submit any supportive documentation within 
60 days, rather than one year.  However, inasmuch as more 
than one year has passed, and VA has obtained additional 
evidence since that time, the provisions of the Federal 
Circuit's decision in PVA, supra, have been fulfilled.  
Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims (CAVC) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "[t]he VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The veteran's service entrance examination, in May 1969, did 
not note any history of headaches or a skin disorder.  
However, in December 1969 he reported to sick call with a 
rash on his hands, arms, and forehead, with which he 
indicated he had suffered, on and off, for three years 
before, with little relief from injections.  The veteran was 
diagnosed with atopic dermatitis.  

In July 1970 the veteran complained of headaches.  A November 
1970 clinical note indicated a two-year history of rash on 
the veteran's hands and arms.  He reported a familial history 
of eczema.  He continued to be diagnosed with atopic 
dermatitis.  

In December 1970 the veteran reported with complaints of 
migraine headaches.  He indicated that he had suffered from 
migraines prior to induction, but had not had a migraine in 
at least two years.  However, the examiner noted that the 
veteran had returned for treatment of migraines twice that 
week.  In April 1973 splotchy areas were noted on the exposed 
parts of the veteran's body.  Physical examination revealed 
urticaria on the veteran's neck and forearms.  The separation 
examination, in May 1973, was negative for any complaint, 
manifestation, treatment, or diagnosis of headaches, 
including migraines, and for any indication of a skin 
disorder.  

In April 2002 the RO received statements from the veteran's 
friend and his wife, which indicated that the veteran 
occasionally suffered from headaches and broke out in rashes.  

The competent medical evidence of record is silent for any 
complaints, manifestations, treatment, or diagnosis of 
migraines or any skin condition from separation from service 
in May 1973 until May 2002.  The veteran contends that he has 
continued to suffer from migraines and rashes since 
separation, but that he self-medicated using over-the-counter 
drugs.  

VA outpatient treatment records dated from May to June 2002 
indicate a reported history of migraines every 10 to 12 
months, with pain located in the frontal region.  According 
to the veteran, during these episodes his eyes become blurry 
and he is unable to focus.  He also reported light 
sensitivity but denied any photophobia, nausea, vomiting, 
dizziness, or incoordination.  Neurological examination 
revealed cranial nerves II through XII to be grossly intact.  
The assessment was of a history of migraine headaches.  

The veteran also complained of rashes on his right cheek, 
behind his ear, and on his arms.  According to the veteran, 
his face was occasionally red.  Clinical evaluation revealed 
a red maculopapular rash on the veteran's right cheek.  He 
was diagnosed with rosacea.  

In August 2002 the veteran presented for a VA examination.  
The examiner noted review of the veteran's claims file.  He 
noted the veteran's reported history of migraines since 
junior high school and throughout his military career.  At 
the time of the examination, the veteran continued to report 
suffering from migraines once a year.  He also complained of 
a rash, which he indicated flared weekly.  According to the 
veteran, he suffered from eczema prior to service but denied 
any problems with it since that time.  He recounted suffering 
from a red splotchy rash during service on his face, cheeks, 
forehead, and sometimes behind his ears.  The veteran stated 
that he also has patches of dry skin.  He denied any 
correlation between his rash and stress, foods, or hygiene.  
The veteran indicated that his rash generally improves during 
the summer.  

Clinical evaluation revealed a reddened maculopapular rash on 
the veteran's forehead and cheeks.  There were no ulcerations 
or drainage.  The examiner concluded that the veteran's 
reported migraine disorder was not incurred in service, but 
existed prior to his entrance on active duty.  According to 
the examiner, service medical records indicated only two 
complaints of migraines throughout the veteran's active duty 
period, and he currently reports suffering from migraines 
only once a year.  Therefore, the examiner concluded that the 
veteran's migraines were not aggravated by his military 
service.  

As for the veteran's current skin condition, the examiner 
noted that the rashes on the veteran's hands, arms, and 
abdomen were diagnosed as dermatitis and urticaria in 
service.  It was specifically noted that the veteran had 
suffered only one outbreak on his forehead in service.  The 
examiner concluded that the veteran's current condition, 
manifested primarily on the veteran's cheeks and forehead, is 
more consistent with rosacea.  

III.  Legal Analysis

A.  Migraines

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The service medical records indicate that the veteran was 
treated for migraine headaches twice in service, December 
1970.  There is no evidence of any additional complaints, 
manifestations, treatment, or diagnosis of migraines after 
that time.  In fact, the veteran's separation examination is 
negative for any report of migraines.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a pertinent presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In the present case, the first complaint of migraines after 
separation was in May 2002, some 29 years later.  Even then 
the veteran did not report chronic migraines.  In fact, by 
the veteran's own account he only has a migraine every 10 to 
12 months.  

In the present case, the treating VA physician in May 2002 
diagnosed migraines by history.  However, the CAVC has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Furthermore, although the veteran, his wife, and his friend 
are competent to state that the veteran occasionally suffers 
from headaches, they are not competent to offer conclusions 
that require professional medical knowledge, such as 
etiology.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, their opinions as to the etiology of the veteran's 
headaches in this matter are entitled to little weight.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has no current migraine condition that 
was incurred in active military service.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2003).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Initially, therefore, the Board must determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, supra.  
The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

In the present case, the veteran's entrance examination is 
negative for any complaint, treatment, or diagnosis of 
migraine headaches.  Therefore, the presumption of soundness 
applies.  38 U.S.C.A. § 1111.  As noted in Miller v. West, 
supra, the presumption of soundness can be over come by 
"contemporaneous clinical evidence or recorded history" in 
the record.  While the Board recognizes the veteran's 
contention that he suffered from migraines prior to service, 
we acknowledge that statements by a veteran that there was a 
pre-existing condition, in and of themselves, are not enough.  
See Paulson and Crowe, supra.  

Furthermore and as noted above, the veteran is competent to 
say that he suffered from headaches prior to service.  
However, migraines are a specific diagnosis and the veteran 
is not competent to make diagnoses.  See Cromley and 
Espiritu, supra.  Therefore, the Board finds that there is 
not clear and unmistakable evidence to overcome the 
presumption of soundness.  See Miller and Harris, supra.  See 
also 38 C.F.R. § 3.102.  

Alternatively, the competent evidence of record is against a 
finding that any pre-existing migraine condition underwent an 
increase in severity during active military service.  More 
specifically, the veteran complained of migraines only twice 
during service, in December 1970.  He did not report 
migraines at separation.  

The law is clear that, even if there is in-service 
manifestation of a pre-service disorder, temporary or 
intermittent flare-ups of such a pre-existing condition 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to mere symptoms, has worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

There is no evidence of any diagnosis of migraines for almost 
30 years after service.  Furthermore, by the veteran's own 
account he only suffers from headaches that he describes as 
migraines once a year.  Even then, he is able to treat his 
headaches with over-the-counter medication.  He has not 
required medical attention for his headaches in 30 years.  It 
is also noted that his current diagnosis of migraines is by 
history only.  There is no objective evidence of such.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's claimed migraines, to whatever 
extent they existed prior to service, were not aggravated, 
i.e., permanently worsened, by active military service.  38 
C.F.R. § 3.306(a), (b).  

In summary, the preponderance of the competent evidence of 
record is against a finding that the veteran has a current 
headache disorder, claimed as migraines, that was either 
incurred in or aggravated during his active military service.  

B.  Skin disorder

As noted above, service connection may be granted for any 
condition that was incurred in active military service or for 
any chronic disorder that initially manifested during 
service, when the symptomatology has been continuous 
thereafter.  38 C.F.R. § 3.303.

In the present case, the service medical records indicate 
treatment for rashes on the veteran's arms, hands, neck, and 
abdomen.  The veteran was diagnosed with dermatitis and 
urticaria.  At separation, the veteran did not complain of, 
and was not diagnosed with, any skin condition, including 
dermatitis or urticaria.  

Subsequently, there is no competent medical evidence of 
dermatitis or urticaria for almost 30 years after separation.  

Although the veteran, his wife, and his friend have indicated 
that the veteran occasionally breaks out in rashes, it is 
well settled that as laypersons they are not competent to 
offer opinions that require medical knowledge.  See Cromley 
and Espiritu, supra.  Certainly, opinions as to diagnoses and 
etiology require medical knowledge.  Therefore, the veteran's 
opinion and those of his wife and friend are entitled to 
little weight in terms of diagnosis or etiology of skin 
disorders.  

As discussed above, in May 2002 the veteran presented for 
treatment at the VA Medical Center.  Physical examination 
revealed a red maculopapular rash on his right cheek, and he 
was diagnosed with rosacea.  The August 2002 VA examiner also 
noted the red maculopapular rash on the veteran's cheeks and 
forehead.  The VA examiner reviewed the veteran's claims 
file, including his service medical records with evidence of 
rashes on his arms, hands, neck, and abdomen and his 
diagnoses of dermatitis and urticaria.  However, the examiner 
continued the veteran's diagnosis of rosacea and concluded 
that the rosacea, which has manifested on the veteran's face 
and neck, is unrelated to the dermatitis that manifested on 
the veteran's abdomen, hands, arms, and neck in service.  

Therefore, and for the reasons discussed above, the Board 
concludes that the veteran's current skin condition, rosacea, 
was not incurred in service.  

Alternatively, the Board has considered the issue of 
aggravation.  As thoroughly discussed above, a veteran is 
considered to have been in sound condition upon entrance into 
active military service, and only those conditions that are 
recorded in entrance examination reports are to be considered 
as having been noted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In the present case, the veteran's entrance 
examination was silent for any complaint or diagnosis of any 
skin condition, including dermatitis, urticaria, or rosacea.  
Therefore, the presumption of soundness applies.  

In order to rebut the presumption of soundness, VA must 
produce clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated 
therein.  See Cotant, Kinnaman, supra.  During service the 
veteran reported a pre-service history of eczema.  However, 
as discussed above, the veteran's statements of a pre-
existing condition alone are not enough to overcome the 
presumption of soundness.  Instead, there must be 
"contemporaneous clinical evidence or recorded history" in 
the record.  See Paulson and Crowe, supra.  

Therefore, and for the reasons discussed above, the Board 
finds that there is not clear and unmistakable evidence of a 
pre-existing skin disorder to rebut the presumption of 
soundness.  

Furthermore, even assuming there was evidence of a pre-
existing skin disorder, there is no competent medical 
evidence that any pre-existing skin condition underwent an 
increase in severity during service.  At best, there is 
evidence of flare-ups in December 1969 and April 1973.  See 
Jensen and Hunt, supra.  There is no evidence of a skin 
disorder at separation from service.  I addition, there is no 
indication of any skin condition for almost 30 years after 
separation, and the August 2002 VA examiner stated that the 
veteran's skin problems in service are unrelated to his 
current rosacea.  

Therefore and for the reasons discussed above, the Board 
finds that the veteran has no current skin condition that was 
aggravated by active military service.  38 C.F.R. § 3.306.  
Accordingly, inasmuch as the veteran has no current skin 
condition that was either incurred in or aggravated by active 
military service, service connection is not warranted.  


ORDER

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for a skin disorder, 
currently diagnosed as rosacea, is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



